DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 2/15/2022. As directed by amendment: Claims 1, 7, 14, and 18 were amended. Claims 2, 4-6, 8-13, 15-17, and 19-20 were not amended. Claim 3 was cancelled. No new claims were added. Thus, Claims 1-2 and 4-20 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14 is interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claim 14, “a device for determination of a network performance property in at least one network”. The corresponding structure is referred to in the specification (par 10; par 22). 
Although 112 (f) is invoked, the corresponding structure in the specification supports the functionality stated in Claim 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al (“Carvalho”, US 20110242994) in view of Spell et al (“Spell”, US 6208640).
Regarding Claim 1, Carvalho teaches a method of determining a network performance property in at least one computer network, the method comprising: 
sampling, by a processor, traffic in active communication with the at least one computer network, in a location of the at least one network (par 7; par 47; par 49); 
wherein the sampling comprises retrieving copies of randomly chosen packets from at least one network device of the at least one network (Fig. 2, element 140, par 38; par 7), 
and wherein each packet of the randomly chosen packets has the same probability to be sampled (Fig. 2, element 140, par 38; par 7);
analyzing, by the processor, the sampled traffic to group communication packets to flows, wherein a flow is defined as a set of packets with a common property selected from the group consisting of (par 39): 
communication protocol, port number, encryption type, source IP address and destination IP address (par 39); 
Carvalho does not explicitly teach predicting, by the processor, at least one network property of the at least one network based on the grouped communication packets and based on at least one traffic parameter in the at least one network; wherein the at least one traffic parameter is selected from the group consisting of: union of packet streams, intersection of packet streams, and differences of packet streams, and wherein the predicted at least one network property is selected from the group consisting of: total number of flows, number of flows with a predefined characteristic, number of packets, and volume of packets.  
Spell teaches predicting, by the processor, at least one network property of the at least one network based on the grouped communication packets and based on at least one traffic parameter in the at least one network (Col. 3 lines 41-67; Col. 4 lines 1-27; The network property is the bandwidth (volume of packets). The traffic parameter is the type of data being transferred, which is the differences of packet streams.); 
wherein the at least one traffic parameter is selected from the group consisting of: union of packet streams, intersection of packet streams, and differences of packet streams (Col. 3 lines 41-67; Col. 4 lines 1-27; The network property is the bandwidth (volume of packets). The traffic parameter is the type of data being transferred, which is the differences of packet streams.), 
and wherein the predicted at least one network property is selected from the group consisting of: total number of flows, number of flows with a predefined characteristic, number of packets, and volume of packets (Col. 3 lines 41-67; Col. 4 lines 1-27; The network property is the bandwidth (volume of packets). The traffic parameter is the type of data being transferred, which is the differences of packet streams.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho with the bandwidth (Spell; Col. 3 lines 41-49).
Regarding Claim 9, Carvalho and Spell teach the method of claim 1.
Carvalho teaches further comprising analyzing the sampled traffic to determine one or more frequencies of flows in the at least one network (Fig. 7, elements {710, 720}, par 52-54; The frequencies are the number of packets of flows.).  
Regarding Claim 12, Carvalho and Spell teach the method of claim 1.
Carvalho teaches further comprising tracking each flow with a unique identifier (Fig. 7, elements {710, 720}, par 52-54; Flows F1-F5 have unique identifiers.).  
Regarding Claim 14, Carvalho teaches a device for determination of a network performance property in at least one network, the device comprising: 
a memory (par 26); 
and a processor in active communication with the at least one network, wherein the processor is configured to (par 26).
The remainder of Claim 14 can be rejected with the same reasoning as Claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carvalho and Spell in view of Lee et al (“Lee”, US 20160065424).
Regarding Claim 2, Carvalho and Spell teach the method of claim 1.
Carvalho and Spell no to explicitly teach further comprising comparing network properties between at least two network devices of the at least one network.  
Lee teaches further comprising comparing network properties between at least two network devices of the at least one network (par 45).
(Lee; par 45). This can help identify network issues in order to improve network performance.     
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho and Spell in view of Lauber et al (“Lauber”, US 20040077347).
	Regarding Claim 4, Carvalho and Spell teach the method of claim 1.
	Carvalho teaches further comprising storing the number of packets for each flow having a predefined characteristic (Fig. 7, elements {630, 710, 720, 730, 740}, par 52-58; par 11; par 39).  
	Carvalho does not explicitly teach in a first database.
	Lauber teaches in a first database (Fig. 3, element 110, par 215; The first database is the SQL database of the central controller 110.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the SQL databases of Lauber because SQL provides fast retrieval of data using a standardized language.
	Regarding Claim 5, Carvalho, Spell, and Lauber teach the method of claim 4
	Carvalho teaches further comprising storing the number of flows having the predefined characteristic with packets that appear a number of times in the sampled traffic (Fig. 7, elements {630, 710, 720, 730, 740}, par 52-58; par 11; par 39; par 7; par 47; par 49).  
	Carvalho does not explicitly teach in a second database; from the first database.
in a second database (Fig. 3, element 112, par 215; The second database is the SQL database of the internal controller 112.); 
from the first database (Fig. 3, element 110, par 215; The first database is the SQL database of the central controller 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the SQL databases of Lauber because SQL provides fast retrieval of data using a standardized language.
Regarding Claim 15, Carvalho and Spell teach the device of claim 14.
Carvalho teaches is configured to store the number of packets for each flow having a predefined characteristic (Fig. 7, elements {630, 710, 720, 730, 740}, par 52-58; par 11; par 39).  
	Carvalho does not explicitly teach further comprising a first database in communication with the processor, wherein the first database.
	Lauber teaches further comprising a first database in communication with the processor (Fig. 3, element 110, par 215; The first database is the SQL database of the central controller 110.),
wherein the first database (Fig. 3, element 110, par 215; The first database is the SQL database of the central controller 110.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the SQL databases of Lauber because SQL provides fast retrieval of data using a standardized language.
Regarding Claim 16, Carvalho and Spell teach the device of claim 15.
further teaches is configured to store the number of flows having the predefined characteristic that appear a predefined number of times in the sampled traffic (Fig. 7, elements {630, 710, 720, 730, 740}, par 52-58; par 11; par 39; par 7; par 47; par 49).  
Carvalho does not explicitly teach further comprising a second database in communication with the processor, wherein the second database; from the first database.
Spell teaches further comprising a second database in communication with the processor (Fig. 3, element 112, par 215; The second database is the SQL database of the internal controller 112.), 
wherein the second database (Fig. 3, element 112, par 215; The second database is the SQL database of the internal controller 112.); 
from the first database (Fig. 3, element 110, par 215; The first database is the SQL database of the central controller 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the SQL databases of Lauber because SQL provides fast retrieval of data using a standardized language.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho, Spell, and Lauber in view of Goodall et al (“Goodall”, US 8713190).
	Regarding Claim 6, Carvalho, Spell, and Lauber teach the method of claim 5.
Carvalho does not explicitly teach further comprising storing, in a third database, the flows from the second database with number of appearances adjusted to total number of appearances at that location in the at least one network.  
in a third database (Fig. 30, element 201, par 213; The third database is the SQL database 201.); 
from the second database (Fig. 3, element 112, par 215; The second database is the SQL database of the internal controller 112.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the SQL databases of Lauber because SQL provides fast retrieval of data using a standardized language.
Carvalho, Spell, and Lauber do not explicitly teach further comprising storing the flows with number of appearances adjusted to total number of appearances at that location in the at least one network.  
Goodall teaches further comprising storing the flows with number of appearances adjusted to total number of appearances at that location in the at least one network (Col. 8 lines 14-24; Col. 1 lines 45-55; The packets are part of flows.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho, Spell, and Lauber with the event count comparison of Goodall because it provides real-time detection of significant events or anomalies in order to improve performance and security (Goodall; Col. 8 lines 14-24; Col. 1 lines 1-28; Col. 1 lines 45-55).
Regarding Claim 17, Carvalho and Spell teach the device of claim 16.
Carvalho does not explicitly teach further comprising a third database in communication with the processor, wherein the first database is configured to store the flows from the second database with number of appearances adjusted to total number of appearances in the at least one network.  
Spell teaches further comprising a third database in communication with the processor (Fig. 30, element 201, par 213; The third database is the SQL database 201.), 
wherein the first database (); 
from the second database (Fig. 3, element 112, par 215; The second database is the SQL database of the internal controller 112.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the SQL databases of Lauber because SQL provides fast retrieval of data using a standardized language.
Carvalho, Spell, and Lauber do not explicitly teach configured to store the flows with number of appearances adjusted to total number of appearances in the at least one network.  
Goodall teaches configured to store the flows with number of appearances adjusted to total number of appearances in the at least one network (Col. 8 lines 14-24; Col. 1 lines 45-55; The packets are part of flows.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho, Spell, and Lauber with the event count comparison of Goodall because it provides real-time detection of significant events or anomalies in order to improve performance and security (Goodall; Col. 8 lines 14-24; Col. 1 lines 1-28; Col. 1 lines 45-55)
Claims 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho, Spell, Lauber, and Goodall in view of Dugaev et al (“Dugaev”, WO 2019154483).
Regarding Claim 7, Carvalho, Spell, Lauber, and Goodall teach the method of claim 6.
Carvalho further teaches filtering (par 9; par 47; Flows are pruned (filtered).);
filtered (par 9; par 47; Flows are pruned (filtered).).
in the sampled traffic (par 7; par 47; par 49).
Carvalho, Spell, Lauber, and Goodall do not explicitly teach comprising: values with a number of appearances larger than a predefined value; fitting the values to at least one function selected from a group consisting of: exponential function, power law function and polynomial function; and extrapolating the fitted function to values not covered.  
Dugaev teaches comprising: values with a number of appearances larger than a predefined value (Fig. 16, refer to the exponential function, Pg. 21, lines 9-26; Pg. 22 lines 1-7; The value n is the subsequent number of packet loss events (appearances). The value of n is greater than or equal to 2 according to the exponential function.); 
fitting the values to at least one function selected from a group consisting of: exponential function, power law function and polynomial function (Fig. 16, refer to the exponential function, Pg. 21, lines 9-26; Pg. 22 lines 1-7; The value n is the subsequent number of packet loss events (appearances). The value of n is greater than or equal to 2 according to the exponential function.); 
and extrapolating the fitted function to values not covered (Fig. 16, refer to the exponential function, Pg. 21, lines 9-26; Pg. 22 lines 1-7; The value n is the subsequent number of packet loss events (appearances). The value of n is greater than or equal to 2 according to the exponential function. The fitted function (values inputted into equation 6) outputs values that are different than the input, thus the outputted (extrapolated) values are not overlapping (covering) the inputted values.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho, Spell, Lauber, and Goodall with the exponential function of Dugaev because it allows for a sender node to adapt significantly faster to the events of subsequent packet loss (Dugaev; Pg. 21 lines 9-14).
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 7.
Regarding Claim 19, Carvalho, Spell, Lauber, and Goodall, and Dugaev teach the device of claim 18.
Carvalho, Spell, Lauber, and Goodall do not explicitly teach wherein the processor is configured to integrate the extrapolated values over time.  
Dugaev teaches wherein the processor is configured to integrate the extrapolated values over time (Fig. 16, refer to the exponential function, Pg. 21, lines 9-26; Pg. 22 lines 1-7; The value n is the subsequent number of packet loss events (appearances). The value of n is greater than or equal to 2 according to the exponential function. The fitted function (values inputted into equation 6) outputs values that are different than the input, thus the outputted (extrapolated) values are not overlapping (covering) the inputted values. The extrapolated values (outputs of the exponential function) are integrated within the graph over time as shown in Fig. 16.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho, Spell, Lauber, and Goodall (Dugaev; Pg. 21 lines 9-14).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carvalho and Spell in view of Rancu et al (“Rancu”, US 20060072709).
Regarding Claim 8, Carvalho and Spell teach the method of claim 1.
Carvalho and Spell do not explicitly teach wherein the at least one traffic parameter is selected as an arbitrary traffic parameter.  
Rancu teaches wherein the at least one traffic parameter is selected as an arbitrary traffic parameter (par 237-239; The arbitrary traffic parameter is a randomly selected measured parameter value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the testing of Rancu because it can be used to identify anomalies (Rancu; par 237) or other types of errors.    
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho and Spell in view of Sen et al (“Sen”, US 20100157840).
Regarding Claim 10, Carvalho and Spell teach the method of claim 1.
Carvalho and Spell do not explicitly teach wherein a sampling rate of the sampled traffic is predefined.
Sen teaches wherein a sampling rate of the sampled traffic is predefined (Fig. 4b, refer to the sampling rates, par 57; par 62.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the sampling 
Regarding Claim 11, Carvalho and Spell teach the method of claim 1.
Carvalho further teaches wherein a sampling of the sampled traffic is tuned automatically according to the traffic volume of at least one network device of the at least one network (par 43; par 9; The bandwidth utilization is the traffic volume.).  
Carvalho and Spell do not explicitly teach sampling rate.
Sen teaches sampling rate (Fig. 4b, refer to the sampling rates, par 57; par 62.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carvalho and Spell with the sampling rates of Sen because it allows for the adjusting of sampling rates to accommodate high volume and low volume traffic. This provides better accuracy and scalability when sampling traffic.
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 11.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carvalho and Spell in view of Chow et al (“Chow”, US 20180091506).
Regarding Claim 13, Carvalho and Spell teach the method of claim 1.
Carvalho further teaches to send traffic samples (par 7; par 47; par 49).  
Carvalho does not explicitly teach further comprising autonomously onboarding a new network device.
Chow teaches further comprising autonomously onboarding a new network device (par 101).
(Chow; par 101). This would be beneficial if a device is overloaded and the newly provisioned device may also be used for sending traffic samples if more traffic samples are needed.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Therefore.
Argument 1: Carvalho and/or Spell describe sampling network traffic based on predetermined criteria such that different packets have a different probabilities to be sampled, and thus, they fail to teach sampling traffic with randomly chosen packets, where each packet has the same probability to be chosen (or sampled), in order to predict the at least one network property from the random sample. Applicants assert that, since Carvalho and/or Spell do not describe sampling traffic with randomly chosen packets, Carvalho and/or Spell cannot teach or suggest predicting the at least one network property based on the randomly sampled traffic as required by amended independent claim 1. In order to find the claim element "sampling traffic with randomly chosen packets", the Examiner cites paragraphs [007] and [0038] of Carvalho, on page 7 of the Office Action. In response, Applicants assert that Carvalho describes sampling random flows in a first subset, and sampling top-talker flows in a second subset where the analysis is carried out only for the top-talker flows based on their statistics in the traffic. 
Examiner’s Response: Carvalho teaches wherein the sampling comprises retrieving copies of randomly chosen packets from at least one network device of the at least one network (Fig. 2, element 140, par 38; par 7), 
and wherein each packet of the randomly chosen packets has the same probability to be sampled (Fig. 2, element 140, par 38; par 7);
analyzing, by the processor, the sampled traffic to group communication packets to flows, wherein a flow is defined as a set of packets with a common property selected from the group consisting of (par 39): 
communication protocol, port number, encryption type, source IP address and destination IP address (par 39).
Paragraph 38 of Carvalho states “The reporting result to collector 140 is a fixed number of flows from the random sampling (e.g., 10 random flows out of every 100 flows) and a variable number of flows depending on how many flows meet the predetermined top talker criterion. These records are reported on separate collector streams.”
Paragraph 39 of Carvalho further states “Packet receiving module 225 receives packets and determines flows from the packets. Flows are defined as a unidirectional stream of packets that share a group of packet characteristics, such as Source IP address, destination IP address, source port for UDP or TCP, 0 for other protocols, destination port for UDP or TCP, type and code for ICMP, or 0 for other protocols, IP protocol, ingress interface (SNMP ifIndex), and IP Type of Service. Flow sampling module 230 and flow analysis module 235 identify respective samples from the flows.”
The flows are analyzed by the packet receiving module 225 when the flows are defined based on characteristics. Since, the fixed number of sampled flows are a subset of the flows from the packet receiving module 225, the fixed number of flows (sampled traffic) have also been analyzed.
Argument 2: Furthermore, in order to find the claim element "predicting at least one network property of the at least one network based on the grouped communication packets", the Examiner cites col. 3, lines 41-67 - col. 4, lines 1-27 of Spell, on page 6 of the Office Action. In response, Applicants assert that Spell described analysis of the full data packets' streams without using sampling. Accordingly, Spell cannot teach prediction of at least one network property based on sampled traffic, even if combined with input data from Carvalho. 
Examiner’s Response: In response to applicant's argument that Spell described analysis of the full data packets' streams without using sampling, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oba et al (US 20190190938), Abstract - An anomaly detection method includes: extracting, for each of a plurality of learning packets obtained, all possible combinations of N-grams in the payload included in the learning packet; counting a first number which is the number of occurrences of each combination in the payloads of the learning packets; calculating, as anomaly detection models, first probabilities by performing smoothing processing based on a plurality of the first numbers; and when the score calculated for each of a plurality of packets exceeds a predetermined threshold that is based on the anomaly detection models stored in a memory, outputting information indicating that the packet having the score has an anomaly.
Kato (US 20090034521), Abstract - Accuracy of user validation is improved without reducing user's convenience. When a authentication request packet is received from a terminal, when the authentication is successful based on a user ID and a password (affirmative in 34), 
Korsunsky et al (US 20110238855)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444